DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second recharging contacts of claims 5, 6, and 19; the drone oriented to face a wall upon determination of a property being occupied in claims 3 and 17; the drone oriented to face away from a wall upon determination of a property being occupied in claims 4 and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure(s) 1-3 is/are not a black and white line drawings and appear to be grayscale versions of colored CAD drawings. 37 CFR 1.84 (a) states: 
(a) Drawings. There are two acceptable categories for presenting drawings in utility and design patent applications.
(1) Black ink. Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings; or
				*****
(b) Photographs.—
(1) Black and white. Photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. The Office will accept photographs in utility and design patent applications, however, if photographs are the only practicable medium for illustrating the claimed invention. For example, photographs or photomicrographs of: electrophoresis gels, blots (e.g., immunological, western, Southern, and northern), auto- radiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, and, in a design patent application, ornamental effects, are acceptable. If the subject matter of the application admits of illustration by a drawing, the examiner may require a drawing in place of the photograph. The photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent.

In the present case, the aforementioned figures can easily be replaced with black and white line drawings to better illustrate the subject matter such that all the details are easily reproducible in the printed patent. As such, the grayscale drawings are not accepted. Applicant may replace the drawings as requested or file the petition for colored drawings outlined below. 
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 536 in Fig. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 610, 620, and 630 in [0087].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 1, 2, 15, 16, and 20 objected to because of the following informalities:  
The phrase “opposing magnetic polar” in claims 1, 2, 15, 16, and 20 appears as though it should be amended to recite “opposing magnetic polarity.” 
In line 4 of claim 15, the step of “determining that the drone is landing…” should be indented on a new line.
Appropriate correction is required.
Claim 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 17 and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3, 4, 17, and 18 recite that the determining of a final orientation of the drone to land comprises determining if a property is occupied (claims 3 and 17) or unoccupied (claims 4 and 18) and based upon the determination of occupancy, landing the drone facing a wall (claims 3 and 17) or away from a wall (claims 4 and 18). Presently, claims 3, 4, 17, and 18 do not establish a relationship between the property and/or the wall, and/or the property/wall with respect to the drone/ground station. It is therefore completely unclear how the occupancy of the property relates to the drone configuration and how the drone/docking station are arranged with respect to a wall such that the configuration can be established. Furthermore, if it were assumed that the docking station and drone were located on the property, it is unclear if they are located near an exterior wall such that there would only be one wall present to orient with respect to, or if the docking station and drone are located inside a structure potentially having a plurality of walls, wherein wall selection would have to be further established (e.g. the closest wall to the drone/docking station). Additionally, the structure(s) of the drone to establish its “facing” direction is/are unclear as there are no structures or flight direction recited such that a determination of facing towards or away can be made. It is also unclear what the metes and bounds of occupancy are as the entity/entities which occupies/occupy the property has/have not been established.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 7-11, 14-16, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 11,378,982 B2 to Wang.
Re: Claim 1. Wang teaches a computer-implemented method (col. 2, lines 25-29 - computer program product comprising instructions for landing the UAV in accordance with disclosed method) comprising:
determining that a drone is landing on a ground station (col. 6, line 21-col. 8, line 21 - UAV 110 and/or docking station 140 transmit and receive commands to land UAV on ground station via a processor);
based on determining that the drone is landing on the ground station, determining a magnetic field to generate at a first magnetic component at a first position in the ground station and an opposing magnetic polar at a second magnetic component at a second position in the ground station (col. 4, lines 4-10, the landing system 100 comprises three or more magnetic arrangements to generate a suitable number of magnetic fields to assist the UAV landing, col. 3, line 61-col. 4, line 4, the magnetic arrangements comprise a first arrangement located on the UAV for emitting a first magnetic field and a second magnetic arrangement located on the docking station that emit a second magnetic field, wherein the first and second magnetic fields of the arrangements are arranged in opposing directions to controllably interact with each other); and
generating the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component (col. 4, lines 11-28 - the magnetic fields of the first and second arrangements on the UAV and docking station are controllably adjustable in frequency, magnitude, distribution and/or direction to provide vertical and horizontal forces for landing the UAV on the docking station. The directions and distribution of the arrangements is recited to provide horizontal forces which necessitates at least two arrangements located on each of the UAV and docking station; col. 13, lines 15-20, the UAV orientation and position with respect to the docking station is adjusted via adjustment of the frequency, magnitude, distribution, and/or direction of the magnetic fields). 
	As Wang teaches that a plurality of magnetic arrangements are located on each of the UAV and the docking station and that the orientation and position of the UAV relative to the docking station is controllable via adjustment of the plurality of magnetic arrangements such as by adjusting the direction and/or distribution of the fields, one of ordinary skill in the art would have recognized that generating a first magnetic field in a first direction at a first location on the docking station and a second magnetic field in an opposite direction (i.e. having an opposing magnetic polar) at a second location on the docking station would provide the described ability to orient and position the UAV relative to the docking station according to the polarities of the arrangements in Wang (e.g. a N-S configuration on the docking station would allow a corresponding S-N configuration of the UAV to orient said UAV relative to the docking station without the use of onboard sensors on the UAV, such as GPS, which Wang teaches may be turned off  to protect them from the magnetic fields during landing- Abstract). 
Arguendo, Wang does not expressly disclose providing opposing magnetic polarities at two different locations on the ground station, it would have been obvious to one having ordinary skill in the art to provide the plurality of magnetic arrangements, when there are two or more on each of the UAV and the docking station with opposing polarities since it is known in the art that first magnetic fields having opposing poles orient second magnetic fields with opposing poles in a corresponding configuration (e.g. a magnet with a N-S orientation will attract and/or repel a second magnet such that their poles orient N-S and S-N) and it is additionally known in the art to orient an aircraft with respect to the orientation of a magnetic field polarity (e.g. US 9,975,634 B2 to Von Novak, III et al.). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a first magnetic arrangement of the docking station with a first polarity and a second magnetic arrangement of the docking station with an opposing second polarity in order to easily orient the UAV according to known principles of magnetism. 
Re: Claim 2. Wang teaches and/or renders obvious the method of claim 1, wherein based on determining that the drone is landing on the ground station, determining a magnetic field to generate at a first magnetic component at a first position in the ground station and an opposing magnetic polar at a second magnetic component at a second position in the ground station comprises:
determining a final orientation for the drone to land (col. 13, lines 15-20, the UAV orientation and position with respect to the docking station is adjusted via adjustment of the frequency, magnitude, distribution, and/or direction of the magnetic fields generated by the magnetic arrangements); and
determining the magnetic field based on the final orientation determined for the drone (col. 13, lines 15-20, the UAV orientation and position with respect to the docking station is adjusted via adjustment of the frequency, magnitude, distribution, and/or direction of the magnetic fields generated by the magnetic arrangements).
Re: Claim 7. Wang teaches and/or renders obvious the method of claim 1, wherein generating the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component comprises:
determining that a current orientation of the drone satisfies an orientation criteria (Col. 7, lines 3-27 - the drone contains a GPS having a compass for providing location and orientation of the drone to fly towards and become adjacent to the docking station; col. 9, lines 46-57 - the drone GPS guides the UAV towards the magnetic fields prior to landing; col. 9, line 58-col. 10, line 4 - the drone comprises a visual positioning system which determines position and direction of the UAV with respect to the docking station prior to landing); and
based on determining that the current orientation of the drone satisfies the orientation criteria, generating the magnetic field at the first magnetic component (col. 10, lines 10-27 - drone initiates landing request upon reaching the docking station and docking station configures the magnetic field by adjusting magnitude, direction, and distribution thereof).
Re: Claim 8. Wang teaches and/or renders obvious the method of claim 7, wherein determining that a current orientation of the drone satisfies an orientation criteria comprises:
determining that the current orientation results in the magnetic field at the first magnetic component attracting a particular magnet in the drone (as outlined above with respect to claim 7, the drone position and orientation is confirmed above the docking station and then the magnetic arrangements of the docking station are adjusted to land the drone. The adjustment clearly must attract the particular corresponding magnetic arrangements on the drone in order to provide the precise landing spot and orientation of the drone on the docking station as described by Wang.)
Re: Claim 9. Wang teaches and/or renders obvious the method of claim 1, wherein determining that a drone is landing on a ground station comprises:
receiving an indication from the drone that the drone is landing (col. 6, line 21-col. 8, line 21 - UAV 110 and/or docking station 140 transmit and receive commands from one another that the UAV is to land on the ground station).
Re: Claim 10. Wang teaches and/or renders obvious the method of claim 1, wherein generating the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component comprises:
applying a positive current to the first magnetic component (Col. 7, line 53-col. 8, line 2 - the current running through the electromagnet in the magnetic arrangement of the docking station is run in a particular direction to generate a directional magnetic field. As outlined above, Wang teaches that the arrangement comprises three or more magnetic elements and that the polarities can be adjusted in direction. Therefore, orienting a positive pole on one of the elements as outlined above would necessitate a positive current to be passed therethrough). 
Re: Claims 11 and 14. Wang teaches and/or renders obvious the method of claim 1, comprising:
stopping generation of the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component (col. 12, lines 20-30 - the magnetic field of the arrangements can be reduced and switched off); and
generating the magnetic field at a third magnetic component and the opposing magnetic field at a fourth magnetic component (As outlined above, Wang teaches that the UAV and docking station each comprise at least two magnetic arrangements which generate respective magnetic fields. The at least two magnetic arrangements of the UAV generating opposing magnetic fields to the magnetic fields of the docking station are interpreted to be the third and fourth magnetic components). 
Re: Claim 15. Wang teaches a system (Fig. 5, 100) comprising:
one or more computers (614, 624 first and second processors) and one or more storage devices storing instructions (col. 2, lines 25-29 - computer program product comprising instructions for landing the UAV in accordance with disclosed method) that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations comprising: 
determining that a drone is landing on a ground station (See rationale outlined above with respect to claim 1);
based on determining that the drone is landing on the ground station, determining a magnetic field to generate at a first magnetic component at a first position in the ground station and an opposing magnetic polar at a second magnetic component at a second position in the ground station (See rationale outlined above with respect to claim 1); and
generating the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component (See rationale outlined above with respect to claim 1). 
	As Wang teaches that a plurality of magnetic arrangements are located on each of the UAV and the docking station and that the orientation and position of the UAV relative to the docking station is controllable via adjustment of the plurality of magnetic arrangements such as by adjusting the direction and/or distribution of the fields, one of ordinary skill in the art would have recognized that generating a first magnetic field in a first direction at a first location on the docking station and a second magnetic field in an opposite direction (i.e. having an opposing magnetic polar) at a second location on the docking station would provide the described ability to orient and position the UAV relative to the docking station according to the polarities of the arrangements in Wang (e.g. a N-S configuration on the docking station would allow a corresponding S-N configuration of the UAV to orient said UAV relative to the docking station without the use of onboard sensors on the UAV, such as GPS, which Wang teaches may be turned off  to protect them from the magnetic fields during landing- Abstract). 
Arguendo, Wang does not expressly disclose providing opposing magnetic polarities at two different locations on the ground station, it would have been obvious to one having ordinary skill in the art to provide the plurality of magnetic arrangements, when there are two or more on each of the UAV and the docking station with opposing polarities since it is known in the art that first magnetic fields having opposing poles orient second magnetic fields with opposing poles in a corresponding configuration (e.g. a magnet with a N-S orientation will attract and/or repel a second magnet such that their poles orient N-S and S-N) and it is additionally known in the art to orient an aircraft with respect to the orientation of a magnetic field polarity (e.g. US 9,975,634 B2 to Von Novak, III et al.). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a first magnetic arrangement of the docking station with a first polarity and a second magnetic arrangement of the docking station with an opposing second polarity in order to easily orient the UAV according to known principles of magnetism. 
Re: Claim 16. Wang teaches and/or renders obvious the system of claim 15, wherein based on determining that the drone is landing on the ground station, determining a magnetic field to generate at a first magnetic component at a first position in the ground station and an opposing magnetic polar at a second magnetic component at a second position in the ground station comprises:
determining a final orientation for the drone to land (col. 13, lines 15-20, the UAV orientation and position with respect to the docking station is adjusted via adjustment of the frequency, magnitude, distribution, and/or direction of the magnetic fields generated by the magnetic arrangements); and
determining the magnetic field based on the final orientation determined for the drone (col. 13, lines 15-20, the UAV orientation and position with respect to the docking station is adjusted via adjustment of the frequency, magnitude, distribution, and/or direction of the magnetic fields generated by the magnetic arrangements).
Re: Claim 20. Wang teaches a non-transitory computer-readable medium storing software comprising instructions executable (col. 2, lines 25-29 - computer program product comprising instructions for landing the UAV in accordance with disclosed method) by one or more computers (Fig. 5, 614/624) which, upon such execution, cause the one or more computers to perform operations comprising:
determining that a drone is landing on a ground station (See rationale outlined above with respect to claim 1);
based on determining that the drone is landing on the ground station, determining a magnetic field to generate at a first magnetic component at a first position in the ground station and an opposing magnetic polar at a second magnetic component at a second position in the ground station (See rationale outlined above with respect to claim 1); and
generating the magnetic field at the first magnetic component and the opposing magnetic field at the second magnetic component (See rationale outlined above with respect to claim 1).
As Wang teaches that a plurality of magnetic arrangements are located on each of the UAV and the docking station and that the orientation and position of the UAV relative to the docking station is controllable via adjustment of the plurality of magnetic arrangements such as by adjusting the direction and/or distribution of the fields, one of ordinary skill in the art would have recognized that generating a first magnetic field in a first direction at a first location on the docking station and a second magnetic field in an opposite direction (i.e. having an opposing magnetic polar) at a second location on the docking station would provide the described ability to orient and position the UAV relative to the docking station according to the polarities of the arrangements in Wang (e.g. a N-S configuration on the docking station would allow a corresponding S-N configuration of the UAV to orient said UAV relative to the docking station without the use of onboard sensors on the UAV, such as GPS, which Wang teaches may be turned off  to protect them from the magnetic fields during landing- Abstract). 
Arguendo, Wang does not expressly disclose providing opposing magnetic polarities at two different locations on the ground station, it would have been obvious to one having ordinary skill in the art to provide the plurality of magnetic arrangements, when there are two or more on each of the UAV and the docking station with opposing polarities since it is known in the art that first magnetic fields having opposing poles orient second magnetic fields with opposing poles in a corresponding configuration (e.g. a magnet with a N-S orientation will attract and/or repel a second magnet such that their poles orient N-S and S-N) and it is additionally known in the art to orient an aircraft with respect to the orientation of a magnetic field polarity (e.g. US 9,975,634 B2 to Von Novak, III et al.). The prior art contained a “base” device upon which the claimed invention is an improvement. The prior art contained a “comparable” device that was improved in the same way as the claimed invention. One of ordinary skill could have applied the known “improvement” technique in the same way to the “base” device and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. One of ordinary skill in the art would have been motivated to provide a first magnetic arrangement of the docking station with a first polarity and a second magnetic arrangement of the docking station with an opposing second polarity in order to easily orient the UAV according to known principles of magnetism. 
Claim(s) 3, 4, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,378,982 B2 to Wang.
Re: Claim 3. As best understood due to indefiniteness, Wang teaches and/or renders obvious the method of claim 2. However, it is not expressly disclosed that the step of determining a final orientation for the drone to land comprises:
determining that a property is occupied; and
based on determining that the property is occupied, landing the drone facing a wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the docking station of Wang near a wall on an occupied property in an orientation such that when the drone orients with respect to the ground station, the drone faces the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 4. As best understood due to indefiniteness, Wang teaches and/or renders obvious the method of claim 2. However, it is not expressly disclosed that the step of determining a final orientation for the drone to land comprises:
determining that a property is unoccupied; and
based on determining that the property is unoccupied, landing the drone facing away from a wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the docking station of Wang near a wall on an unoccupied property in an orientation such that when the drone orients with respect to the ground station, the drone faces away from the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 12. Wang teaches and/or renders obvious the method of claim 1 as outlined above. However, it is not expressly disclosed that the method comprises:
determining that the drone is taking off; and
based on determining that the drone is taking off, stopping generation of the magnetic field at the first magnetic component. In col. 12, lines 20-30, Wang teaches that the magnetic field of the arrangements can be switched off after the drone has landed. If the UAV intends to take off again from the docking station, the magnetic fields would already be switched off. Alternatively, Examiner gives Official Notice that it is well-known in the art to utilize electromagnets to positively retain a UAV to a ground station after landing and before flight such that relative movement such as by wind does not disturb the connection therebetween. In order for the UAV to then take-off from the docking station, it would be obvious to one having ordinary skill in the art that the electromagnetic fields would have to be stopped in order to separate the attachment for the UAV to takeoff. As Wang teaches the magnetic arrangements are utilized to land the UAV on the ground station using magnetic levitation which is gradually reduced to bring the UAV into contact with the ground station and also teaches that the direction of the magnetic fields of the arrangements can be switched in polarity, one of ordinary skill could have applied the known “improvement” technique of electromagnetic securement of a UAV to a docking station in the same way to the “base” device of Wang and the results would have been predictable. The claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Re: Claim 13. Wang teaches and/or renders obvious the method of claim 1 as outlined above. However, it is not expressly disclosed that the method comprises:
determining that the drone is taking off; and
based on determining that the drone is taking off, generating the opposing magnetic field at the first magnetic component.
Wang teaches the magnetic arrangements are utilized to land the UAV on the ground station using magnetic levitation which is gradually reduced to bring the UAV into contact with the ground station and also teaches that the direction of the magnetic fields of the arrangements can be switched in polarity. One of ordinary skill in the art would have recognized that the process of magnetic levitation for landing could be reversed for take-off of the UAV by generating the opposing magnetic field at the first magnetic component such that the UAV is raised above the docking station prior to take-off. It has been held that mere reversal of operation of movement is an obvious modification. In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). One of ordinary skill in the art would have been motivated to generate magnetic levitation via generating the opposite magnetic field once the drone is determined to be taking off in order to reduce the effect of the UAV downward thrust from effecting the ground station components. 
Re: Claim 17. As best understood due to indefiniteness, Wang teaches and/or renders obvious the system of claim 16. However, it is not expressly disclosed that the step of determining a final orientation for the drone to land comprises:
determining that a property is occupied; and
based on determining that the property is occupied, landing the drone facing a wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the docking station of Wang near a wall on an occupied property in an orientation such that when the drone orients with respect to the ground station, the drone faces the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Re: Claim 18. As best understood due to indefiniteness, Wang teaches and/or renders obvious the system of claim 16.  However, it is not expressly disclosed that the step of determining a final orientation for the drone to land comprises:
determining that a property is unoccupied; and
based on determining that the property is unoccupied, landing the drone facing away from a wall.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the docking station of Wang near a wall on an unoccupied property in an orientation such that when the drone orients with respect to the ground station, the drone faces away from the wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 
Claim(s) 5, 6, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,378,982 B2 to Wang in view of US 2015/0069968 A1 to Pounds. 
Re: Claim 5. Wang teaches and/or renders obvious the method of claim 2 as outlined above. However, it is not expressly disclosed that the method comprises:
based on the final orientation, determining a positive current to provide through a first recharging contact of the ground station and a negative current to provide through a second recharging contact of the ground station.
Pounds teaches a comparable UAV (102) and docking station (100) which comprises first and second contacts (105A,105B) coupled to a battery on the UAV ([0014]) and corresponding first and second contacts (107A,107B) coupled to the docking station and an off board power source 106 ([0014]). As seen in Figures 1A and 1B, the positive and negative terminals of the off board power source 106 are each coupled to a respective contact on the docking station and these contacts correspond to matching contacts on the UAV which is coupled to the onboard battery. Once contact is made and charging is started, a positive current would flow through the first contacts and a negative current would flow through the second contacts to recharge the UAV from the docking station. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to combine the features of the recharging system as taught by Pounds to the docking station taught by Wang in order to provide charging capabilities to increase the functionality of the docking station of Wang, especially in view of UAVs requiring frequent recharging for continued operation. In making the combination of Wang-Pounds, the orientation of the UAV with respect to the ground station is established by Wang and the current flow direction is established by the configuration shown in Pounds to achieve the claimed invention. 
Re: Claim 6. Wang teaches and/or renders obvious the method of claim 2 as outlined above. However, it is not expressly disclosed that the method comprises:
based on the final orientation, determining a negative current to provide through a first recharging contact of the ground station and a positive current to provide through a second recharging contact of the ground station.
Pounds teaches a comparable UAV (102) and docking station (100) which comprises first and second contacts (105A,105B) coupled to a battery on the UAV ([0014]) and corresponding first and second contacts (107A,107B) coupled to the docking station and an off board power source 106 ([0014]). As seen in Figures 1A and 1B, the positive and negative terminals of the off board power source 106 are each coupled to a respective contact on the docking station and these contacts correspond to matching contacts on the UAV which is coupled to the onboard battery. Once contact is made and charging is started, a positive current would flow through one of the contacts (e.g. the second) and a negative current would flow through the other contact (e.g. the first) to recharge the UAV from the docking station. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to combine the features of the recharging system as taught by Pounds to the docking station taught by Wang in order to provide charging capabilities to increase the functionality of the docking station of Wang, especially in view of UAVs requiring frequent recharging for continued operation. In making the combination of Wang-Pounds, the orientation of the UAV with respect to the ground station is established by Wang and the current flow direction is established by the configuration shown in Pounds to achieve the claimed invention. 
Re: Claim 19. Wang teaches and/or renders obvious the system claim 16 as outlined above. However, it is not expressly disclosed that the operations comprise:
based on the final orientation, determining a positive current to provide through a first recharging contact of the ground station and a negative current to provide through a second recharging contact of the ground station.
Pounds teaches a comparable UAV (102) and docking station (100) which comprises first and second contacts (105A,105B) coupled to a battery on the UAV ([0014]) and corresponding first and second contacts (107A,107B) coupled to the docking station and an off board power source 106 ([0014]). As seen in Figures 1A and 1B, the positive and negative terminals of the off board power source 106 are each coupled to a respective contact on the docking station and these contacts correspond to matching contacts on the UAV which is coupled to the onboard battery. Once contact is made and charging is started, a positive current would flow through the first contacts and a negative current would flow through the second contacts to recharge the UAV from the docking station. 
The prior art included each element claimed although not necessarily in a single reference. One of ordinary skill in the art could have combined the elements as claimed by known methods and that in combination, each element merely would have performed the same function as it did separately. One of ordinary skill in the art would have recognized that the results of the combination were predictable. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to combine the features of the recharging system as taught by Pounds to the docking station taught by Wang in order to provide charging capabilities to increase the functionality of the docking station of Wang, especially in view of UAVs requiring frequent recharging for continued operation. In making the combination of Wang-Pounds, the orientation of the UAV with respect to the ground station is established by Wang and the current flow direction is established by the configuration shown in Pounds to achieve the claimed invention. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                                        
/Christopher D Hutchens/Primary Examiner, Art Unit 3647